Citation Nr: 0730835	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  03-29 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
immature personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2006.  This matter 
was originally on appeal from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  

In the veteran's VA Form 9, dated in September 2003, he 
requested a travel board hearing.  In written correspondence 
dated in October 2003, he withdrew his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  When a veteran is attempting to reopen a previously 
disallowed claim, the VCAA requires that VA notify the 
veteran of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1, 
9 (2006).  This requires VA to look at the bases for the 
prior denial and to respond with a letter describing what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Id. at 10.

Here the veteran is attempting to reopen a claim that had 
previously been denied in February 1978.  In response to the 
Board's remand of April 2006, the Appeals Management Center 
(AMC) issued correspondence, dated in May 2006, in which it 
informed the veteran that his claim for a personality 
disorder had previously been denied in a rating decision 
dated in March 2003.  The AMC then explained that the appeal 
period for that decision had expired and informed the veteran 
as to what he needed to show to reopen that claim.

The Board finds that the AMC's letter was defective and 
potentially misleading because it referenced the rating 
decision currently on appeal rather than the prior final 
denial.  Therefore, another remand is necessary so that the 
veteran can be informed of what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial of February 1978.  Kent, 20 Vet. App. at 
9.  

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the evidence and 
information that is necessary to reopen 
his claim that VA previously denied in a 
rating decision dated in February 1978.   

2.  Thereafter, the veteran's claim of 
entitlement to service connection for an 
immature personality disorder should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



